04/23/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 9, 2020

           JAROD MARGES PHILLIPS v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                     No. 2009-D-3454 Jennifer Smith, Judge
                     ___________________________________

                           No. M2020-00699-CCA-R3-PC
                       ___________________________________


The Petitioner, Jarod Marges Phillips, appeals the dismissal of his motion to reopen his
petition for post-conviction relief. He argues that the post-conviction court erred in
summarily dismissing his petition because his claim was based on a recent decision of the
United States Supreme Court that established a new rule of constitutional law. Because
the Petitioner failed to comply with the statutory requirements for seeking review of a
dismissal of a motion to reopen a post-conviction petition, we dismiss the appeal.

               Tenn. R. App. P. 3, Appeal as of Right; Case Dismissed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and CAMILLE R. MCMULLEN, J., joined.

Jarod Marges Phillips, Hartsville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Doug Thurman, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                         FACTS

      The Petitioner was indicted for first-degree premeditated murder, first-degree felony
murder, and especially aggravated robbery, arising out of the 2009 murder of Nathaniel
Adefope, a professor at Tennessee State University, in his workplace, where the Petitioner
also worked. Jarod Marges Phillips v. State, No. M2014-01374-CCA-R3-PC, 2015 WL
12978203, at *1 (Tenn. Crim. App. Apr. 15, 2015), perm. app. denied (Tenn. July 17,
2015). On January 25, 2012, the Petitioner entered a best interest guilty plea to second-
degree murder for which he received an out-of-range sentence of thirty-two years. Id.

        The Petitioner filed a timely petition for post-conviction relief on October 18, 2012,
and the court appointed counsel to represent him. However, while the post-conviction
proceedings were pending, the Petitioner filed a state petition for writ of habeas corpus on
July 15, 2013. In his petition for writ of habeas corpus, the Petitioner asserted that he was
being “illegally restrained” because he was sentenced as a Range II offender rather than a
Range I offender. Jarrod Phillips v. State, No. M2013-02026-CCA-R3-HC, 2014 WL
1663109, at *1 (Tenn. Crim. App. Apr. 23, 2014), perm. app. denied (Tenn. Sept. 22,
2014). The habeas court summarily dismissed the petition because the Petitioner agreed
to the sentence as part of a plea bargain. Id. This court affirmed on appeal, noting that the
Petitioner entered a “Hicks plea,” which “waive[d] any irregularity as to offender
classification or release eligibility.” Id. at *2 (internal quotation and citations omitted).
This court elaborated that the Petitioner’s sentence was legal, and he was not entitled to
habeas corpus relief because the length of his sentence did not exceed the maximum
punishment statutorily authorized for the offense of conviction. Id. at *3.

        In the post-conviction proceedings, the Petitioner argued that his guilty plea was
unknowing and involuntary and that he received ineffective assistance of counsel because
trial counsel failed to explain that he would be pleading to an out-of-range sentence and
failed to inform him that the State was not going to call the three jailhouse informants to
testify against him. Id. at *4-6. The post-conviction court denied relief, and this court
affirmed. Id. at *3, *6. The Tennessee Supreme Court denied the Petitioner’s application
for permission to appeal.

       The Petitioner then filed a federal petition for writ of habeas corpus on September
28, 2015, in which he raised “ten claims, all of which surround the knowingness or
voluntariness of his plea of guilt and the consequent sentence.” Jarrod Phillips v. Debra
K. Johnson, Warden, No. 3:15-cv-1039, 2017 WL 5900114, at *2 (M.D. Tenn. Nov. 30,
2017). The district court adopted the magistrate judge’s report and recommendation, and
denied the Petitioner’s petition for writ of habeas corpus. Id. at *4. The district court
agreed with the magistrate judge’s determination that four of the Petitioner’s claims had
been exhausted, and the remaining claims had been procedurally defaulted. Id. at *2-6.
The district court did not issue a certificate of appealability, determining that the Petitioner
“cannot demonstrate that reasonable jurists would find the [c]ourt’s conclusions on the
merits or on the issue procedural default debatable or wrong[.]” Id. at *6. The Sixth Circuit
dismissed the Petitioner’s late-filed notice of appeal on jurisdictional grounds. Jarrod
Phillips v. Rusty Washburn, Warden, No. 18-5829, 2018 WL 5879740 (6th Cir. Sept. 19,
2018). The United States Supreme Court denied the Petitioner’s petition for writ of

                                             -2-
certiorari to the Sixth Circuit Court of Appeals. Jarrod Phillips v. Debra K. Washburn, No.
18-6938, 139 S. Ct. 1181 (Feb. 19, 2019).

       On January 30, 2020, the Petitioner filed a pleading titled, “petition for post-
conviction relief.” In his pleading, the Petitioner argued that due process required
reopening of his petition for post-conviction relief because the “fairness safeguards” of
Tennessee Code Annotated section 40-30-122 and Teague v. Lane, 489 U.S. 288 (1989)
required such as Garza v. Idaho, 139 S. Ct. 738 (2019), was a new “watershed rule of
criminal procedure” that held that “the presumption of prejudice recognized in Flores-
Ortega applied regardless of whether a defendant has signed an appeal waiver.”

       In Roe v. Flores-Ortega, 528 U.S. 470 (2000), the Court held that the failure to
consult with a defendant about the possibility of an appeal following a guilty plea is
prejudicial if there is a showing of a reasonable probability that the defendant would have
wanted to appeal. Id. at 480, 484. The Court in Garza summarized its holding in Flores-
Ortega to be “that when an attorney’s deficient performance costs a defendant an appeal
that the defendant would have otherwise pursued, prejudice to the defendant should be
presumed with no further showing from the defendant of the merits of his underlying
claims.” Garza, 139 S. Ct. at 742 (quotation omitted). The Garza court then clarified that
the rule in Flores-Ortega applied in a situation in which a defendant told counsel that he
wanted to appeal, but counsel did not file an appeal because the defendant had signed an
appeal waiver when he entered his guilty plea. Garza, 139 S. Ct. 742-43. The Court held
that “the presumption of prejudice recognized in Flores-Ortega applies regardless of
whether the defendant has signed an appeal waiver.” Id. at 742, 749-50.

       The Petitioner attached to his pleading a letter dated January 26, 2012, the day after
he entered his guilty plea, which he claims he sent to trial counsel. The letter reads as
follows:

       Can you please file an appeal to reduce my sentence because 32 years I feel
       is a life sentence for me. And due to my family’s research I discovered that
       by the informant’s deliberately eliciting information from me after meeting
       with detectives was a clear Sixth Amendment violation. In the absence of an
       attorney. The reason I accepted the best interest plea is because I wanted to
       proclaim my innocence the blood was not my type and that was not my shoe
       print on the scene. Due to those issues you had told me that I could preserve
       and appeal a couple constitutional violations under the rules of the court. So
       I really need you to file an appeal for me on these issues before the time
       expires!!



                                            -3-
        The post-conviction court reviewed the petition and entered an order for its
summary dismissal on April 16, 2020. The court noted that a petitioner is entitled to
consideration of only one post-conviction petition, and that the Petitioner had previously
filed a post-conviction petition and it was resolved on the merits. The court additionally
noted that the Petitioner presented no valid ground for reopening his post-conviction
petition under Tennessee Code Annotated section 40-30-117 and that the Petitioner was
incorrect in his assertion that the United States Supreme Court’s decision in Garza, 139 S.
Ct. 738, “established a new ‘watershed rule of criminal procedure.’” The court elaborated
that “Garza established no new constitutional right, but instead applied legal principles set
forth in Roe v. Flores-Ortega, 528 U.S.470 (2000), which were well established at the time
of [the] Petitioner’s conviction.”

      The Petitioner filed a notice of appeal under Rule 3 of the Tennessee Rules of
Appellate Procedure within thirty days from the date the post-conviction court entered its
judgment.

                                               ANALYSIS

       The Petitioner argues that the post-conviction court erred in summarily dismissing
his petition,1 asserting that his claim was based on a recent decision of the United States
Supreme Court that established a new rule of constitutional law which should apply
retroactively to his guilty plea conviction. The Petitioner, however, failed to follow the
proper procedure for discretionary review of the post-conviction court’s decision, and we
dismiss for lack of jurisdiction.

        The Petitioner sought an appeal as of right under Rule 3(b) of Tennessee Rules of
Appellate Procedure, but a petitioner has no appeal as of right from a lower court’s denial
of a motion to reopen a post-conviction petition. Tenn. R. App. P. 3; Charles W. Elsea, Jr.
v. State, No. E2012-01661-CCA-R3-PC, 2013 WL 1279178, at *2 (Tenn. Crim. App. Mar.
28, 2013), perm. app. denied (Tenn. July 10, 2013); Timothy Roberson v. State, No.
W2007-00230-CCA-R3-PC, 2007 WL 3286681, at *9 (Tenn. Crim. App. Nov. 7, 2007),
perm. app. denied (Tenn. Apr. 14, 2008). Appeals from a post-conviction court’s denial of
a motion to reopen a post-conviction petition are governed by statute, Tennessee Code
Annotated section 40-30-117(c), and Rule 28 of the Rules of the Tennessee Supreme Court.

        Section 40-30-117(c) provides:



1
 Although the Petitioner titled his pleading “petition for post-conviction relief,” his argument indicated that
it was a motion to reopen his petition for post-conviction relief, and the post-conviction court treated it as
such.
                                                    -4-
               If the motion is denied, the petitioner shall have thirty (30) days to file
       an application in the court of criminal appeals seeking permission to appeal.
       The application shall be accompanied by copies of all the documents filed by
       both parties in the trial court and the order denying the motion. The state
       shall have thirty (30) days to respond. The court of criminal appeals shall
       not grant the application unless it appears that the trial court abused its
       discretion in denying the motion. If it determines that the trial court did so
       abuse its discretion, the court of criminal appeals shall remand the matter to
       the trial court for further proceedings.

Id.; see Tenn. R. Sup. Ct. 28, § 10(B) (“A petitioner whose motion to reopen is denied shall
have thirty (30) days to seek permission to appeal by filing an application, accompanied
by the order denying the motion, in the Court of Criminal Appeals. . . .”)

       However, our supreme court has determined that a notice of appeal may be
construed as an application for permission to appeal a denial of a motion to reopen a
petition for post-conviction relief if it “contain[s] sufficient substance that it may be
effectively treated as an application for permission to appeal.” See Graham v. State, 90
S.W.3d 687, 691 (Tenn. 2002). The court noted that “[i]n general, the contents of an
application for appeal must include (1) the date and judgment from which the petitioner
seeks review, (2) the issue which the petitioner seeks to raise, and (3) the reasons why the
appellate court should grant review.” Id.

       Here, the Petitioner’s notice of appeal does not contain sufficient substance. His
notice of appeal states in full:

              The Appellant-Jarrod Phillips #439804 brings this notice of appeal
       pursuant to Rule 3 of the Tennessee Rules of Appellate Procedure. The
       Honorable Judge Jennifer L. Smith in the Division IV Criminal Court denied
       post-conviction relief on April 16, 2020. And due to the institutional spread
       of the coronavirus pandemic there is no notary public available for this
       document to be notarized.

        The Petitioner’s notice fails to state the issue sought to raise or the reasons why the
case is suitable for appellate review. In addition, the Petitioner did not attach the required
documents to the filing. The notice of appeal filed by the Petitioner does not substantially
comply with the procedural requirements set out in the statute and corresponding rule, and
is insufficient to vest this court with jurisdiction.




                                              -5-
                                    CONCLUSION

       Because the Petitioner failed to comply with the statutory requirements for seeking
discretionary review of the denial of his motion to reopen the post-conviction petition, we
lack jurisdiction in this case. Accordingly, the appeal is dismissed.

                                             ____________________________________
                                             ALAN E. GLENN, JUDGE




                                           -6-